Final judgment was rendered in the above cause on October 12, 1939, and motion for new trial overruled October 21, 1939. Supersedeas bond was filed November 7, 1939. Although the time for filing the transcript in this court expired sixty days after the date of the order overruling motion for new trial, the appellant has wholly failed to file such transcript. The appellee filed herein on the 15th of February, 1940, his motion for affirmance, accompanied by transcript, including supersedeas bond.
Under the provisions of R.S., Art. 1841, the appellee is entitled to have the judgment of the trial court affirmed, including affirmance of the judgment against the sureties on the supersedeas bond. It is accordingly so ordered.